Case 5:21-cv-00320 Document 49-19 Filed 07/14/21 Page 1 of 4 PagelD #: 1598

EXHIBIT 3
Case 5:21-cv-00320 Document 49-19 Filed 07/14/21 Page 2 of 4 PagelD #: 1599

 

williamburck@quinnemanuel.com

WASHINGTON, D.C.

Notable Representations

Practice Areas

Education

Admissions

Prior Associations
We use cookies to improve your experience on our
website. By continuing to use our site, or by clicking

‘accept’ you agree to the use of cookies in accordance
with our cookie policy.

 

le

SHARE

NEW YORK

William “Bill” Burck is Co-Managing Partner of the
Washington, D.C. office of Quinn Emanuel Urquhart & Sullivan,
LLP and Co-Chair of the firm’s Crisis Law and Strategy Group,
the Government and Regulatory Litigation Group, and the
Investigations, Government Enforcement and White Collar
Criminal Defense Group. Mr. Burck, who is a member of the
Washington, D.C. and New York Bars, is also resident in the
New York office. The New York Times has declared him the
modern day “Washington superlawyer’” in the model of Edward
Bennett Williams, famously known as “the counsel to the

recognized as one of the country’s top

DECLINE amed the “D.C. White Collar Crime &

ons Lawyer of the Year” by Chambers

i lawyer rankings, which
ditiuauy meuruues wir, purck in its #1 tier of white collar lawyers

Cookies Settings

1/3
Case §:21-0v-00320 Document 49:49 led, OB 4124 a BANE, As AID ts AO

We use cookies to improve your experience on our
website. By continuing to use our site, or by clicking
‘accept’ you agree to the use of cookies in accordance
with our cookie policy.

 

ngton name F consecutive
years as a top five white collar defense lawyer in the
U.S. by Law360. Benchmark Litigation has named Mr. Burck the
“White Collar/Investigations/ Enforcement Lawyer of the
Year,” noting he is lauded by peers as “the best of the best” and
one of the top trial lawyers in the United States. Mr. Burck is
co-leader of the practice that has been named, amongst other
accolades, “Transatlantic Investigations Team of the Year”
by The American Lawyer, “White Collar Practice of the Year”
four years in a row by Law360, and “Most Impressive
Investigations Practice of the Year” by Global Investigations
Review.

The international media has called Mr. Burck an expert in
cross-border cases, and he is described by leading legal
periodicals as a “very charismatic trial lawyer,’ a “great
strategist in adversarial proceedings,’ and a “Trailblazer” in
white collar defense and corporate investigations.
Additionally, Chambers USA notes that Mr. Burck is described as
“masterful, passionate and articulate” in the courtroom and is
praised for his “appropriate sensitivity to client needs and
objectives.” Chambers USA further states Mr. Burck is an
“extraordinary advocate” who “has a fantastic reputation and
he's involved in virtually every large white-collar case that
comes out,” adding that "he's always up to speed, tactical and is
avery impressive guy." The national press has further
described his advocacy for clients as “brilliant, asymmetrical
defense.”

Mr. Burck is a trial lawyer who represents companies, boards of
directors and senior executives in investigations, sensitive
matters, corporate crises, litigation and other disputes
involving the federal and state governments of the United
States (including the Department of Justice, the Securities and
Exchange Commission (SEC), the Commodity Futures Trading
Commission (CFTC), the Federal Trade Commission (FTC),
District Attorney’s Offices, State Attorneys General, other law
enforcement and regulatory agencies, and the United States
Congress) and governments of Europe, the Middle East, Asia
and Africa.

Mr. Burck’s practice focuses on solving clients’ most difficult
legal and regulatory challenges, whether in the context of civil,
criminal, congressional or parallel probes. He advises clients on
a host of white collar matters, including: financial crimes; the
Foreign Corrupt Practices Act (FCPA); Congressional
investigations; political issues; antitrust and market
manipulation matters; the securities laws; whistleblower cases;
the False Claims Act: government contracting; Dodd-Frank
national tax investigations; export
DECLINE acurity and defense. Mr. Burck has

a i 1 1 j-
Cookies Settings 2 defending clients in multi

2/3
Case 5:21-cv-00320 Document 49-19. Eile OAL 1 Eee tigat on cot eloa: 1601

We use cookies to improve your experience on our
website. By continuing to use our site, or by clicking
‘accept’ you agree to the use of cookies in accordance

with our cookie policy.

jurisdictional investigations an oncon
cooperatively by United States, European, Middle Eastern,
Asian and African government authorities.

Mr. Burck is former Special Counsel and Deputy Counsel to
President George W. Bush in Washington, D.C., and a former
federal prosecutor in New York City. In his role as a senior
official at the White House, Mr. Burck provided legal advice to
the President and senior White House officials on a wide range
of issues, including congressional and other government
investigations, national security and foreign affairs, the
financial crisis of 2008 and complex constitutional questions.
During his time as a senior official in the Criminal Division of
the Department of Justice and as an Assistant United States
Attorney in the U.S. Attorney’s Office for the Southern District
of New York, Mr. Burck investigated and prosecuted a variety
of white collar and other criminal cases. He was a member of
the trial team in United States v. Martha Stewart, and was lead
prosecutor in anumber of jury trials.

DECLINE

Cookies Settings

3/3
